Citation Nr: 1746900	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  12-12 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado



THE ISSUE

Entitlement to service connection for polycystic ovary syndrome (PCOS).



ATTORNEY FOR THE BOARD

P. Poindexter, Associate Counsel 










INTRODUCTION

The appellant is a Veteran who served in the Army National Guard (with federalized active duty from May 1990 to September 1994) and periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is required to comply with VA's duty to assist the Veteran in the development of evidence to support her claim.  See 38 C.F.R. § 3.159 (2016).  Specifically, the case presents medical questions that are not adequately addressed by the medical evidence in the record, requiring further medical guidance. 

The condition for which service connection is sought, PCOS, is one that has a genetic/hereditary component.  It was first diagnosed during the period of active duty service noted above.  Such condition may be service connected if it is found that during active service additional pathology was superimposed/there was a worsening of the disability due to disease or injury therein (and not to natural progression).  The unresolved medical questions presented here pertain to the nature of PCOS.  An October 2010 VA examiner described PCOS as a common endocrine disorder in women which manifests in adolescence with various symptoms such as irregular menses, hirsutism, and acne, and is "due to genetic trait and tendency which can become evident with obesity".  A consulting provider later provided a concurring opinion (with a greater explanation of the nature of PCOS), indicating that it is not an "acquired condition" and that it was not aggravated in service.  The rationale provided [for the conclusion there was no aggravation] included a finding that "there is no evidence whatsoever of any menstrual associated [     ] PCOS complaints in service".  The Veteran's STRs suggest otherwise- an August 1994 treatment record notes "patient not having a menstrual period".  As the opinion is based (in part at least) on an inaccurate factual premise, it lacks probative value.  Clarification is needed.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should arrange for the Veteran's record to be forwarded to the 2011 VA consulting provider (or another appropriate physician if that provider is unavailable) for re-review, and an addendum medical advisory opinion that responds to the following:

(a)  Is PCOS a condition that is subject to worsening as a result of disease or injury (i.e., rather than due to natural progression)?  Please cite to literature that supports the response).

(b)  If the response to (a) is yes, please indicate whether or not the record supports that there was a worsening of the Veteran's PCOS during her period of active duty from December 1990 to September 1994. 

The consulting provider is asked to include rationale that cites to factual data/medical literature with all opinions.  The explanation reconcile the 2011 finding (in rationale) that there were no menstrual associated PCOS complaints during active duty with the STR clinical record dated August 29, 1994 indicating "patient not having a menstrual period" (a complaint not documented earlier during the period of active duty service).  

3.  The AOJ should then review the record and re-adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and her representative opportunity to respond, and return this matter to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

